Exhibit 10.4
 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”), dated as of March 1, 2012 (the
“Effective Date”), is made by and between GT Beverage Company, Inc., a Delaware
corporation, located at 1 Technology Drive, Suite C-515, Irvine, California
92618 (the “Company”), and Daniel Kerker, whose address is 5402 W. 134th St.,
Hawthorne, CA 90250 (“Employee”), based upon the following:


RECITALS


WHEREAS, the Company wishes to retain the services of Employee, and Employee
wishes to render services to the Company, as its Chief Financial Officer; and


WHEREAS, the Company and Employee wish to set forth in this Agreement the duties
and responsibilities that Employee has agreed to undertake on behalf of the
Company.


THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, the Company and Employee (who are sometimes
individually referred to as a “party” and collectively referred to as the
“Parties”) agree as follows:


AGREEMENT


1.  
TERM.



The term of Employee’s employment under this Agreement shall commence effective
as of the Effective Date and shall continue for a period of three years (the
“Term”), unless earlier terminated as herein provided or by operation of
law.  Thereafter, this Agreement and the Term shall be extended automatically
for successive one year periods unless terminated in accordance with the terms
hereof or unless either party hereto, not less than one month before the
commencement of any such one year extension period, provides notice of such
termination to the other party hereto.  For all purposes of this Agreement, the
Term shall include and be deemed to include all extensions of this
Agreement.  This Agreement may be terminated prior to the expiration of the Term
by either party, without limitation, by the provision of notice of termination
of this Agreement to the the other party thirty (30) days in advance, except as
permitted upon termination for “Cause” as set forth in Section 8. The notice
period does not commence until actually received by the other party.


2.  
GENERAL DUTIES.



Employee shall report to the Company’s chief executive officer or as otherwise
instructed by the Company’s board of directors (the “Board”) and shall devote
his entire productive time, ability, and attention to the Company’s business
during the period of this Agreement.  Employee shall be primarily responsible
for the duties set forth on Exhibit A attached hereto.  Employee shall do and
perform all services, acts, or things necessary or advisable to discharge his
duties under this Agreement, and such other duties as are commonly performed by
an employee of his rank or which may, from time to time, be prescribed by the
Company through its managers, the Board, and/or the Company’s
executives.  Furthermore, Employee agrees to cooperate with and work to the best
of his ability with the Company’s management team, the officers and other
employees, to continually improve the Company’s reputation in its industry for
quality products and performance.


3.  
COMPENSATION.



(a) Base Salary.  So long as Employee’s employment continues hereunder, the
Company shall pay to Employee a monthly base salary in the amounts set forth
below (the “Base Salary”).  The Base Salary shall be $12,500 per month until the
earlier of September 1, 2012 or the Company achieving $1,000,000 in monthly
gross sales.  Upon reaching $1,000,000 in monthly gross sales or September 1,
2012, the Base Salary shall be increased to $15,000 per month.  Further, upon
the Company achieving $2,000,000 in monthly gross sales, the Base Salary shall
be increased to $16,250 per month.


 
-1-

--------------------------------------------------------------------------------

 
 
The Base Salary shall be paid to Employee in accordance with the periodic
payroll practices of the Company for employees.


(b) Bonus Plan.  Employee shall receive an annual bonus in accordance with the
Company’s team bonus policies as approved by the Board.  Any annual bonus
hereunder shall be paid within 45 days after the end of the calendar year in
which the bonus is earned.


(c) Merger Bonus.  Upon completion of the merger of the Company into Bazi
International, Inc., which the Company and Employee anticipate will occur in or
about April 2012, and the completion of all audits related to the filing with
the Securities and Exchange Commission of all merger related financial reports,
Employee shall receive an additional one-time bonus of $10,000.


(d) Option Compensation.  Employee shall be entitled to earn stock option
compensation equal to a total of one and three quarter percent of the Company’s
issued and outstanding common stock, par value $.001, (“Common Stock”) based
upon the Company’s issued and outstanding Common Stock as of the July 13,
2012.  All options granted as part of the Option Compensation shall (i) have a
three year term from the date of issuance, subject to a two year extension of
each such term in the event Employee serves the full Term of this Agreement,
(ii) have an exercise price based upon a $15 million valuation of the Company;
and (iii) vest in accordance with the following schedule (the “Option
Compensation”):


Immediate vesting: 0.25%
        Completion of Year 1 of Term: 0.5%
Completion of Year 2 of Term: 0.5%
Completion of Year 3 of Term: 0.5%


Such Option Compensation shall vest immediately upon a change of control of the
Company.  In the event Employee’s employment by the Company hereunder is
terminated, Employee shall forfeit the right to any unvested Option
Compensation.  It is understood and agreed by the Parties, that the transaction
contemplated by the Agreement and Plan of Merger by and between the Company and
Bazi International, Inc., among other parties, executed on or about June 7, 2012
(the “Merger Agreement”) shall not constitute a change of control hereunder or
in connection with the Option Compensation.  In the event the transaction
contemplated by the Merger Agreement is consummated, the Option Compensation
shall be made in common stock of any parent of the Company as a result a
consummation of the Merger Agreement and shall be equitably adjusted by the
Company or any parent of the Company to account for such parent’s capitalization
and the number of issued and outstanding shares, such that Executive’s Option
Compensation is consistent with the percentages specified herein.  For the
purposes of this Agreement, a “change in control” shall mean the acquisition by
any individual, entity, or group of beneficial ownership of 50% or more of the
combined voting power of the then outstanding voting securities of the Company,
or any parent of the Company pursuant to the Merger Agreement, entitled to vote
generally in the election of directors pursuant to a single transaction or a
series of related transactions.


(e) Indemnification Insurance; Indemnification.  If during any period of the
Term, Employee is a director or officer of the Company, the Company shall
provide Employee with director’s and officer’s liability insurance to the extent
that such insurance is provided to other directors and officers of the Company
and is available at commercially reasonable premiums.  Such insurance shall be
in such form, and shall provide for such coverage and deductibles, as shall be
commercially reasonable and standard for companies in businesses and
circumstances similar to those of the Company.


(f) Participation In Employee Benefit Plans.  Employee shall have the same
rights, privileges, benefits and opportunities to participate in any of the
Company’s employee benefit plans (health, dental and vision) which may now or
hereafter be in effect on a general basis for executive officers or employees of
the Company.  The Company may discontinue any benefit plans and otherwise amend
and change the type and quantity of benefits it provides in its sole discretion,
provided that the Company continues to provide to Employee any benefits
specifically set forth herein.  In the event Employee receives payments from a
disability plan maintained by the Company, the Company shall have the right to
offset such payments against Employee’s Base Salary and any bonuses otherwise
payable to Employee during the period for which payments are made by such
disability plan.


 
-2-

--------------------------------------------------------------------------------

 
 
4.  
REIMBURSEMENT OF BUSINESS EXPENSES.



The Company shall promptly reimburse Employee for all reasonable business
expenses incurred by Employee in connection with the business of the
Company.  However, each such expenditure shall be reimbursable only if Employee
furnishes to the Company adequate records and other documentary evidence
required by federal and state statutes and regulations issued by the appropriate
taxing authorities for the substantiation of each such expenditure as an income
tax deduction. Business expenses to include mileage reimbursement for all
commutes of greater than 30 miles.


5.  
ANNUAL VACATION.



Employee shall be entitled to 15 days vacation time during the first year of
this Agreement, 20 days during the second year of this agreement, and 25 days in
the third year of this agreement.


6.  
INDEMNIFICATION OF LOSSES.



The Company shall indemnify and hold harmless Employee from any and all
liability arising from Employee’s actions taken on the Company’s behalf and
within Employee’s scope of duties and authority, so long as such actions were
taken by Employee in good faith and in furtherance of the Company’s
business.  The Company shall indemnify and hold Employee harmless to the full
extent of the law from any and all claims, losses and expenses sustained by
Employee as a result of any action taken by him to discharge his duties under
this Agreement, and the Company shall defend Employee, at the Company’s expense,
in connection with any and all claims by shareholders or third parties which are
based upon actions taken by Employee to discharge his duties under this
Agreement.


7.  
PERSONAL CONDUCT.



Employee agrees to promptly and faithfully comply with all present and future
policies, requirements, directions, and reasonable requests of Company
executives and/or management and any rules, regulations, or other policies of
the Company in connection with the Company’s business and Employee’s duties
hereunder.


8.  
TERMINATION BY THE COMPANY.



Notwithstanding any provision hereunder, the Company may terminate Employee’s
employment immediately if such termination is for “Cause.”  For purposes of this
Agreement, “Cause” shall mean:


(a) Employee is convicted of any fraud or embezzlement against the Company; or


(b) After written notice and an opportunity to cure, Employee willfully breaches
or habitually neglects the duties and responsibilities which he is required to
perform under the terms of this Agreement; or


(c) Employee commits such acts of dishonesty, fraud, misrepresentation, gross
negligence or willful misconduct which results in material harm to the Company
or its business; or


(d) Employee violates any law, rule or regulation applicable to the Company or
Employee relating to the business operations of the Company that may have a
material adverse effect upon the Company’s business, operations or condition
(financial or otherwise).


The Company may terminate this Agreement for Cause immediately upon written
notice of termination to Employee; provided, however, if the Company terminates
this Agreement due to Employee’s willful breach or habitual neglect of the
duties he is required to perform, Employee shall be entitled to a period of
thirty (30) days from the date of the initial written notice of termination to
cure said breach.  Except as otherwise set forth in this Section 8, upon any
termination for “Cause,” the obligations of Employee and the Company under this
Agreement shall immediately cease.  Such termination shall be without prejudice
to any other remedy to which the Company may be entitled either at law, in
equity, or under this Agreement.


 
-3-

--------------------------------------------------------------------------------

 
 
9.  
COMPENSATION UPON TERMINATION



(a) Upon Termination For Cause.  In the event the Company terminates Employee’s
employment for Cause in accordance with Section 8, Employee shall receive any
payments of Base Salary earned through and including the date of termination
(the “For Cause Payment”).


The For Cause Payment shall constitute Employee’s sole right and exclusive
remedy in the event of such termination of Employee’s employment, and upon
payment by the Company of the For Cause Payment, all other rights or remedies
otherwise available shall cease immediately, and the Company shall have no
further obligations to Employee under this Agreement, except that Employee shall
have the right to exercise all benefits that have vested as of the date of
termination to which Employee is entitled under any compensation or employee
benefit plan of the Company in accordance with the terms and provisions of such
compensation or employee benefit plan, all other documents and agreements that
give rise to or otherwise govern such vested benefits and all applicable laws
and regulations.  Employee shall be entitled to receive such For Cause Payment
only after Employee executes a waiver and general release in favor of the
Company (but not Employee).


(b) Upon Termination Other Than For Cause.  In the event Employee’s employment
is terminated other than pursuant to Section 8, in exchange for execution of a
general release and California Civil Code Section 1542 waiver (a copy of which
is attached hereto as Exhibit B), the Company shall pay Employee an amount equal
to the three months of Employee’s Base Salary in effect on the date of
termination (the “Without Cause Severance Payment”) if termination occurs in the
first year of the term, six months of Employee’s Base Salary in effect on the
date of termination if termination occurs in the second year of the term, and
nine months of Employee’s Base Salary in effect on the date of termination if
termination occurs in the third year of the term, plus reimbursement for
business expenses incurred by Employee up to the date of termination.  The
Without Cause Severance Payment will be paid within sixty (60) days after the
Company’s receipt of the executed general release and California Civil Code
Section 1542 waiver.  The Without Cause Severance Payment is in addition to
payment of Base Salary earned and payment of any unused and accrued vacation
through and including the date of termination.  In addition, in the event
Employee’s employment is terminated other than pursuant to Section 8, all stock
options held by Employee that are subject to vesting shall automatically upon
such termination be fully vested and shall remain exercisable in accordance with
their terms for a period of twelve (12) months following the date of such
termination (notwithstanding any term or provision of any document (e.g., a
stock option agreement) to the contrary).


The Without Cause Severance Payment shall constitute Employee’s sole right and
exclusive remedy in the event of such termination of Employee’s employment, and
upon payment by the Company of the Without Cause Severance Payment, all other
rights or remedies otherwise available shall cease immediately, and the Company
shall have no further obligations to Employee under this Agreement, except that
Employee shall have the right to exercise all benefits that have vested as of
the date of termination to which Employee is entitled under any compensation or
employee benefit plan of the Company in accordance with the terms and provisions
of such compensation or employee benefit plan, all other documents and
agreements that give rise to or otherwise govern such vested benefits and all
applicable laws and regulations.


(c) Exclusivity of Payments.  Upon termination of Employee’s employment under
this Agreement, Employee shall not be entitled to any severance payment or
severance benefit from the Company other than the payments and benefits provided
in this Section 9.


(d) Withholding of Taxes; Tax Reporting.  The Company may withhold from any
amount payable under this Agreement all such federal, state, city and other
taxes and may file with appropriate governmental authorities all such
information, returns or other reports with respect to the tax consequences of
any amount payable under this Agreement as may in the Company’s reasonable
judgment be required.


 
-4-

--------------------------------------------------------------------------------

 
 
10.  
PROPRIETARY INFORMATION.



(a)         Company Information. Employee agrees at all times during the period
of his employment with the Company and thereafter, to hold in strictest
confidence, and not to use, except for the benefit of the Company, or to
disclose to any person, firm, corporation or other entity without written
authorization of the Board, any Proprietary Information (as defined herein) of
the Company which Employee obtains, creates, or otherwise accesses in any
way.  Employee further agrees not to make copies of such Proprietary Information
except as authorized by the Company.  Employee understands that “Proprietary
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, suppliers, customer lists and customers (including, but not
limited to, customers of the Company on whom Employee called or with whom
Employee became acquainted during the employment), prices and costs, markets,
software, developments, inventions, formulas, technology, designs, drawings,
marketing, licenses, finances, budgets or other business information disclosed
to Employee by the Company either directly or indirectly in writing, orally or
by drawings or observation of parts or equipment or created by Employee during
the period of employment, whether or not during working hours. Employee
understands that Proprietary Information also includes, but is not limited to,
information pertaining to any aspects of the Company’s business which is either
information not known by actual or potential competitors of the Company or is
proprietary information of the Company or its customers or suppliers, whether of
a technical nature or otherwise.  Employee further understands that Proprietary
Information does not include any of the foregoing items which has become
publicly and widely known and made generally available through no wrongful act
of Employee or of others who were under confidentiality obligations as to the
item or items involved.


(b)         Former Employer Information.  Employee represents that his
performance of all terms of this Agreement as an employee of the Company have
not breached and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Employee in confidence or trust prior
or subsequent to the commencement of employment with the Company, and Employee
will not disclose to the Company, or induce the Company to use, any inventions,
confidential or proprietary information or material belonging to any previous
employer or any other party.


11.  
INVENTIONS.



(a)         Inventions Retained and Licensed.  Exhibit B attached hereto
contains a full and exhaustive list describing with particularity all
inventions, original works of authorship, developments, improvements, and trade
secrets which were made or otherwise created by Employee prior to the
commencement of Employee’s employment hereunder (collectively “Prior
Inventions”).  Such Prior Inventions belong solely to Employee or belong to
Employee jointly with another as listed therein, which relate in any way to any
of the Company’s proposed businesses, products or research and development, and
which are not assigned to the Company hereunder; or, if no such list is
attached, Employee represents that there are no such Prior Inventions.  If, in
the course of employment with the Company, Employee incorporates into a Company
product or service a Prior Invention owned by Employee or in which Employee has
an interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Invention as part of or in connection
with such product, process or machine.


(b)         Assignment of Inventions.  Employee agrees that Employee will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and hereby assign to the Company, or its
designee, all his right, title and interest throughout the world in and to any
and all inventions, original works of authorship, developments, concepts,
know-how, improvements or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Employee may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time in which Employee is
employed by the Company (collectively referred to as “Inventions”), except as
provided in Section 10(e) below.  Employee further acknowledges that all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets which are made by Employee (solely or jointly with
others) within the scope of and during the period of employment with the Company
are “works made for hire” (to the greatest extent permitted by applicable law)
and are compensated by the compensation provided to Employee pursuant to this
Agreement, unless regulated otherwise by the mandatory law of the state of
California.


 
-5-

--------------------------------------------------------------------------------

 
 
(c)         Maintenance of Records.  Employee agrees to keep and maintain
adequate and current written records of all Inventions made by Employee (solely
or jointly with others) during the period of employment with the Company.  Such
records may be in the form of notes, drawings, flow charts, electronic data or
recordings, laboratory notebooks, and any other format and shall be made
available to and remain the sole property of the Company at all times.  Employee
agrees not to remove such records from the Company’s place of business except as
expressly permitted by Company policy which may, from time to time, be revised
at the sole election of the Company.


(d)         Assistance and Power of Attorney.  Employee agrees to assist the
Company, or its designee, at the Company’s expense, in every way to secure the
Company’s rights in the Inventions and any copyrights, patents, trademarks, mask
work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, recordations, and all other
instruments which the Company shall deem necessary in order to apply for,
obtain, maintain and transfer such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents or
other intellectual property rights relating thereto.  Employee further agrees
that it is and shall remain Employee’s obligation to execute or cause to be
executed, when it is in Employee’s power to do so, any such instrument or papers
as required by the Company after the termination of this Agreement until the
expiration of the last such intellectual property right to expire in any country
of the world.  In the event the Company is unable because of any mental or
physical incapacity or unavailability or for any other reason to secure
Employee’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his agent and attorney in fact, to act for and on Employee’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by
Employee.  Employee hereby waives and irrevocably quitclaims to the Company any
and all claims, of any nature whatsoever, which Employee now or hereafter has
for infringement of any and all proprietary rights assigned to the Company.


(e)         Exception to Assignments. Employee understands that the provisions
of this Agreement requiring assignment of Inventions to the Company do not apply
to any invention which qualifies fully under the provisions of California Labor
Code Section 2870 (attached hereto as Exhibit C).  Employee shall advise the
Company promptly in writing of any inventions that Employee believe meet such
provisions and are not otherwise disclosed on Exhibit B.


12.  
RETURNING COMPANY DOCUMENTS.



At the time of the termination of Employee’s employment with the Company,
Employee shall deliver to the Company (and will not keep in his possession,
recreate or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, materials, flow charts, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Employee pursuant to Employee’s employment with the Company or otherwise
belonging to the Company, its successors or assigns.  Employee further agrees
any property situated on the Company’s premises and owned by the Company,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time with or without
notice.  In the event of the termination of Employee’s employment hereunder,
Employee agrees to sign and deliver a “Termination Certification” is a form
reasonably requested by the Company.


13.  
NOTIFICATION TO OTHER PARTIES.



In the event that Employee leaves the employ of the Company, Employee hereby
consents to notification by the Company to his new employer about Employee’s
rights and obligations under this Agreement.


 
-6-

--------------------------------------------------------------------------------

 
 
14.  
SOLICITATION OF EMPLOYEES, CONSULTANTS AND OTHER PARTIES.



During the period of Employee’s employment with the Company, and for a period of
twenty-four (24) months immediately following the termination of Employee’s
employment with the Company for any reason, Employee shall not either directly
or indirectly solicit, induce, recruit or encourage any of the Company’s
employees or consultants to terminate their relationship with the Company, or
take away such employees or consultants, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Company, either for
himself or for any other person or entity.  Further, for a period of twenty-four
(24) months following termination of Employee’s employment with the Company for
any reason, with or without cause, Employee shall not solicit any investor in,
licensor to, or customer of the Company or licensee of the Company’s products,
with respect to any business, products or services who are competitive to the
products or services offered by the Company or under development as of the date
of termination of Employee’s employment with the Company.  Employee further
agrees that, during the Term and for a period of five years following the
termination of this Agreement, Employee will not engage in any conduct that is
injurious to the reputation(s) and interest(s) of the Company and/or the
Company’s past or present directors, officers, agents, fiduciaries, trustees,
administrators, employees or assigns, including but not limited to disparaging
(or inducing or encouraging others to disparage) the Company and/or any of the
foregoing individuals.  For purposes of this Agreement, the term “disparage”
includes without limitation, making any statement that would adversely affect in
any manner the conduct of the Company’s businesses, the business reputation of
the Company and/or any of the foregoing individuals, and/or the personal
reputation of any of the foregoing individuals.


If any of the foregoing provisions of this Section 14 is found by any court,
agency or arbitrator of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.


15.  
MISCELLANEOUS



(a)         Preparation of Agreement.  It is acknowledged by each party that
such party either had separate and independent advice of counsel or the
opportunity to avail itself or himself of the same.  In light of these facts it
is acknowledged that no party shall be construed to be solely responsible for
the drafting hereof, and therefore any ambiguity shall not be construed against
any party as the alleged draftsman of this Agreement.


(b)         Cooperation.  Each party agrees, without further consideration, to
cooperate and diligently perform any further acts, deeds and things and to
execute and deliver any documents that may from time to time be reasonably
necessary or otherwise reasonably required to consummate, evidence, confirm
and/or carry out the intent and provisions of this Agreement, all without undue
delay or expense.


(c)         Interpretation.


i. Entire Agreement/No Collateral Representations.  Each party expressly
acknowledges and agrees that this Agreement, including all exhibits attached
hereto: (1) is the final, complete and exclusive statement of the agreement of
the parties with respect to the subject matter hereof; (2) supersedes any prior
or contemporaneous agreements, promises, assurances, guarantees,
representations, understandings, conduct, proposals, conditions, commitments,
acts, courses of dealing, warranties, interpretations or terms of any kind, oral
or written (collectively and severally, “Prior Agreements”), and that any such
Prior Agreements are of no force or effect except as expressly set forth herein;
and (3) may not be varied, supplemented or contradicted by evidence of any Prior
Agreement, or by evidence of subsequent oral agreements.  Any agreement
hereafter made shall be ineffective to modify, supplement or discharge the terms
of this Agreement, in whole or in part, unless such agreement is in writing and
signed by the party against whom enforcement of the modification or supplement
is sought.


 
-7-

--------------------------------------------------------------------------------

 
 
ii. Waiver.  No breach of any agreement or provision herein contained, or of any
obligation under this Agreement, may be waived, nor shall any extension of time
for performance of any obligations or acts be deemed an extension of time for
performance of any other obligations or acts contained herein, except by written
instrument signed by the party to be charged or as otherwise expressly
authorized herein.  No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or a waiver or relinquishment of any other agreement or provision or
right or power herein contained.


iii. Remedies Cumulative.  The remedies of each party under this Agreement are
cumulative and shall not exclude any other remedies to which such party may be
lawfully entitled.


iv. Severability.  If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be determined to be
invalid, illegal, or unenforceable under present or future laws effective during
the period of this Agreement, then and, in that event: (A) the performance of
the offending term or provision (but only to the extent its application is
invalid, illegal or unenforceable) shall be excused as if it had never been
incorporated into this Agreement, and, in lieu of such excused provision, there
shall be added a provision as similar in terms and amount to such excused
provision as may be possible and legal, valid and enforceable, and (B) the
remaining part of this Agreement (including the application of the offending
term or provision to persons or circumstances other than those as to which it is
held invalid, illegal or unenforceable) shall not be affected thereby and shall
continue in full force and effect to the fullest extent provided by law.


v. No Third Party Beneficiary.  Notwithstanding anything else herein to the
contrary, the parties specifically disavow any desire or intention to create any
third party beneficiary obligations, and specifically declare that no person or
entity, other than as set forth in this Agreement, shall have any rights
hereunder or any right of enforcement hereof, except the heirs and personal
representatives of Employee in the event of Employee’s death or disability.


vi. Heading; References; Incorporation; Gender.  The headings used in this
Agreement are for convenience and reference purposes only, and shall not be used
in construing or interpreting the scope or intent of this Agreement or any
provision hereof.  References to this Agreement shall include all amendments or
renewals thereof.  Any pronoun referenced in this Agreement shall be deemed to
include the other gender, including neutral genders or genders appropriate for
entities, if applicable, and the singular shall be deemed to include the plural,
and vice versa, as the context requires.


(d)         Enforcement.


(i)             Applicable Law.  This Agreement and the rights and remedies of
each party arising out of or relating to this Agreement (including, without
limitation, equitable remedies) shall be solely governed by, interpreted under,
and construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of California, as if this
agreement were made, and as if its obligations are to be performed, wholly
within the State of California.


(ii)             Consent to Jurisdiction; Service of Process.  Any action or
proceeding arising out of or relating to this Agreement shall be filed in and
heard and litigated solely before the state courts of California located within
the County of Orange.


(e)         No Assignment of Rights or Delegation of Duties by
Employee.  Employee’s rights and benefits under this Agreement are personal to
him and therefore (i) no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer; and (ii) Employee may not
delegate his duties or obligations hereunder.


 
-8-

--------------------------------------------------------------------------------

 
 
(f)         Notices.  Unless otherwise specifically provided in this Agreement,
all notices, demands, requests, consents, approvals or other communications
(collectively and severally called “Notices”) required or permitted to be given
hereunder, or which are given with respect to this Agreement, shall be in
writing, and shall be given by: (A) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (B) by telegraph or by
private airborne/overnight delivery service (which forms of Notice shall be
deemed to have been given upon confirmed delivery by the delivery agency), (C)
by electronic or facsimile or telephonic transmission, provided the receiving
party has a compatible device or confirms receipt thereof (which forms of Notice
shall be deemed delivered upon confirmed transmission or confirmation of
receipt), or (D) by mailing in the United States mail by registered or certified
mail, return receipt requested, postage prepaid (which forms of Notice shall be
deemed to have been given upon the fifth business day following the date
mailed).  Each party, and their respective counsel, hereby agrees that if Notice
is to be given hereunder by such party’s counsel, such counsel may communicate
directly with all principals, as required to comply with the foregoing notice
provisions.  Notices shall be addressed to the address hereinabove set forth in
the introductory paragraph of this Agreement, or to such other address as the
receiving party shall have specified most recently by like Notice, with a copy
to the other parties hereto.  Any Notice given to the estate of a party shall be
sufficient if addressed to the party as provided in this subparagraph.


(g)         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument, binding on all parties hereto.  Any signature page
of this Agreement may be detached from any form hereto by having attached to it
one or more additional signature pages.


(h)         Execution by All Parties Required to be Binding; Electronically
Transmitted Documents.  This Agreement shall not be construed to be an offer and
shall have no force and effect until this Agreement is fully executed by all
parties hereto.  If a copy or counterpart of this Agreement is originally
executed and such copy or counterpart is thereafter transmitted electronically
by facsimile or similar device, such facsimile document shall for all purposes
be treated as if manually signed by the party whose facsimile signature appears.

 
-9-

--------------------------------------------------------------------------------

 

In witness hereof, the parties execute this Employment Agreement as of the date
first written above.




GT BEVERAGE COMPANY,
INC.                                                                                     EMPLOYEE
a Delaware corporation




 
/s/ Joseph D. Kowal                                                      /s/
Daniel R. Kerker
Joseph D. Kowal,
Chairman                                                                                                Daniel
R. Kerker
 
 
-10-

--------------------------------------------------------------------------------

 

Exhibit A
 
Duties and Responsibilities


 
Employee shall be primarily responsible for all accounting matters of the
Company, including but not limited to:
 
1.  
Preparation of monthly, quarterly and annual financial statements in accordance
with GAAP, sufficient to present to the Company’s independent auditor.

 
2.  
Preparation of budgets and projections of cash flow, income, operations, etc. as
the Board or CEO may request from time to time;

 
3.  
Manage cash flow, payable, reserves, allowances, etc.;

 
4.  
Manage payroll and compensation payments and plans;

 
5.  
Establish and maintain accounting records and reports;

 
6.  
Oversee all accounts payable, including establishing vendor and payee accounts;
and

 
7.  
Establish anti-fraud and loss prevention systems and practices for accounting
matters.

 
 
 
-11-

--------------------------------------------------------------------------------

 

Exhibit B


List of Inventions Retained by Employee

 

 
-12-

--------------------------------------------------------------------------------

 

Exhibit C
 
California Labor Code Section 2870




CALIFORNIA CODES
LABOR CODE
SECTION 2870





2870.  (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


   (1) Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


   (2) Result from any work performed by the employee for the employer.


              (b) To the extent a provision in an employment agreement purports
to require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a) the provision is against the
public policy of this state and is unenforceable.